Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27th May 2021 and 17th June 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reason For Allowability
	Please refer to the applicant’s remarks, pages 7 – 11, that was filed on 27th April 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Futaki et al, US 10,721,653 B2: a method for a gNB Distributed Unit (gNB -DU) hosting a Physical (PHY) layer and a Medium Access Control (MAC) layer for communicating with a User Equipment (UE), the method comprising: receiving, from a gNB Central Unit (gNB -CU) hosting a Radio Resource Control (RRC) layer for communicating with the UE, a UE CONTEXT SETUP REQUEST message via an F1 interface; generating information indicating two or more bandwidth parts to be configured for the UE and information indicating a first active bandwidth part to be activated for the UE among the two or more bandwidth parts; sending, to the gNB -CU via the F1 interface, a UE CONTEXT SETUP RESPONSE message, wherein the UE CONTEXT SETUP RESPONSE message includes the information indicating two or more bandwidth parts to be configured for the UE and the information indicating the first active bandwidth part of the UE among the two or more bandwidth parts; and transmitting Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) to the UE for switching an active bandwidth part of the UE from the first active bandwidth part to another bandwidth part among the two or more bandwidth parts.

2. Park et al, US 2019/0208478 A1: a method comprising: transmitting, by a base station central unit to a first base station distributed unit, a first message requesting a first context setup for a wireless device; transmitting, by the base station central unit to a second base station distributed unit, a second message requesting second context setup to add the second base station distributed unit for the wireless device, wherein the second message comprises a second power .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th June 2021